Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the arguments filed by the applicant on May 20th, 2022.
Claims 2-3, 5, 9-10, 15-16, and 18 have been canceled and claims 1, 4, 6-8, 11-14, 17, and 19-20 are pending and have been examined.
This Action is made FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Response to Arguments
Applicant’s arguments, see OBJECTIONS TO THE CLAIMS page 8, filed 20 May 2022, with respect to the objections of Claims 3, 10, and 16 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous objections to the claims are withdrawn.
Applicant’s arguments, see REJECTIONS UNDER 35 U.S.C. §§ 102, 103 pages 8-14, with respect to the rejections of claims 1-2, 4-9, 11-15 and 20 under 35 USC 102(a)(2) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  Specifically, applicant argues that “However, there is no disclosure in Schmitt for the use of a rolling time window wherein the time index weighted average is performed separately for each driver using a machine learning process, generating a unique weighting for each driver, let alone in connection with the additional features recited in Applicant's amended Claim 1.” Examiner agrees that Schmitt does not teach the recited features. However, it is noted that the underlined material is newly added claim language not previously presented.  Upon further consideration, a new ground(s) of rejection is made in view of Fung (U.S. Pub. No. 20160001781) and Woodard (U.S. Pub. No. 20040078125) further in view of Schmitt (U.S. Pub. No. 20200242856) on which Fung is relied upon for a portion of the newly added limitation as laid out below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In lines 15-17 of claim 1, it is claimed that a time index weighted average is performed separately for each driver using a machine learning process, generating a unique weighting for each driver. However, the specification does not disclose this function.  Paragraph [0087] does discloses that a unique weighting is performed for each driver attentiveness monitoring state, but does not disclose more than one driver. 
Claims 4, 6-7, 11-13, 17 and 19-20 are dependent upon the above rejected claims and therefore are similarly rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the time index weighted average" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the time index weighted average" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the time index weighted average" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 recites the limitation “generating a unique weighting for each driver” in the 17th line of the claim.  One or more drivers has not been disclosed in the claim.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claims 8 recites the limitation “generating a unique weighting for each driver” in the 19th line of the claim.  One or more drivers has not been disclosed in the claim.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claims 14 recites the limitation “generating a unique weighting for each driver” in the 22nd line of the claim.  One or more drivers has not been disclosed in the claim.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claims 4, 6-7, 11-13, 17 and 19-20 are dependent upon the above rejected claims and therefore are similarly rejected due to their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (U.S. Pub. No. 20160001781) in view of Woodard (U.S. Pub. No. 20040078125) further in view of Schmitt (U.S. Pub. No. 20200242856).
Regarding Claim 1:
Fung teaches:
A method for controlling adaptive cruise control functionality for a vehicle, the method comprising: ([0113], Fig. 92 is a schematic view of an embodiment of a method of modifying the control of the automatic cruise control system of Fig. 91 according to driver state)
monitoring a driver of the vehicle while the vehicle is stopped during adaptive cruise control operation while a target vehicle in front of the vehicle has stopped, using sensor data obtained by one or more sensors onboard the vehicle; ([0202], discloses monitoring a driver state and performing actions based on that state; [0488], discloses a response system that can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time or that they or not looking forward; [0985], discloses performing driver state monitoring in a stopped state and vehicle control based on the state) 
calculating, via the processor, a driver attentiveness score based on the monitoring of the driver while the vehicle is stopped during adaptive cruise control operation while the target vehicle in front of the vehicle has stopped, wherein; ([0205], discloses calculating a combined driver state index; [0296], discloses a memory device and a processor for executing programmed instructions; [0557], discloses a response system that can determine the driver state index based on a length of time of the head pose and/or head direction)
the driver attentiveness score is calculated via the processor along a sliding window comprising a plurality of points in time while the vehicle is stopped until the target vehicle resumes movement; and ([0295], discloses a computing device that creates a parameter matrix that includes a plurality of footprints associated with the occupant’s biological data over time)
wherein the time index weighted average is performed separately for each driver using a machine learning process, generating a unique weighting for each driver; and ([644], discloses a machine learning method for determining the driver and different thresholds and baselines for driver states based on the unique profile which would require a unique calculation of the combined average driver state index for each driver)
automatically resuming movement of the vehicle, via instructions provided by a processor, when the target vehicle resumes movement, based on the monitoring of the driver of the vehicle, wherein the step of automatically resuming movement of the vehicle comprises automatically resuming movement of the vehicle, via instructions provided by the processor, when the target vehicle resumes movement, based on the calculated driver attentiveness score. ([1012], discloses that vehicle will only move autonomously in a stop and go traffic situation if the driver is determined to be attentive enough; see also [1015]-[1018])
Fung does not teach using Fuzzy Logic.  However, Woodard does teach:
the driver attentiveness score is weighted via the processor among the plurality of points in time using fuzzy logic, ([0031], In these cases, processor 144 must be able to weigh the significance of the relevant measured attributes in relation to one another. Thus, processor 144 will incorporate an expert system such as a fuzzy logic-based expert system. As is known In the art, fuzzy expert systems apply inference logic based on subjective reasoning and quantitative analysis. Fuzzy logic is used to emulate predicate reasoning (i.e., if “A" then “B"} for many combinations of antecedents "A" which are used to form a consequence "B”. Fuzzy logic can also emulate human qualitative reasoning with the capability of incorporating multiple qualitative objectives.” *Fuzzy logic is used to analyze data because it is able to analyze a data that is in between more than one category like humans and assign it to a category based on reasonable analysis 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the score being calculated using fuzzy logic as taught by Woodard because it would have provided the benefit of properly parsing the data into the most appropriate category in order to more accurately score the data.

Fung nor Woodard teach a higher weight given to the points in time that are closer to when the target vehicle resumes movement, however, Schmitt does teach:
with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted interpretation of the driver attentiveness, and ([0062], discloses a computing device using a rolling time window and sensor data may be stored in a memory, when a new sensor reading is made the device may drop the oldest reading and add the new reading to the window) *The sensor data is the plurality of points and replacing the oldest reading with the newest shows that over time higher priority is given to the most current data
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the collected data being weighted based on how current they are as taught by Schmitt.  This modification has the benefit of prioritizing the most up to date data before resuming movement ensuring that the driver is paying attention and doesn’t have the possibility of running into the car ahead.

Regarding Claim 7:
The combination of Fung, Woodard and Schmitt teach the limitations of claim 1.  Fung further teaches:
wherein: the step of automatically resuming movement comprises automatically resuming movement of the vehicle, via instructions provided by the processor, when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; ([0557], discloses that the response system can also determine the driver state index based on a length of time of the head pose and/or head look direction and assign a score and determine if the driver is drowsy based on that score) 
and the method further comprises: providing a notification for the driver, via instructions provided by the processor to a notification device of the vehicle, requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. ([0719], discloses a method of alerting a drowsy driver using visual, audio and tactile feedback for the driver and once the drowsy state is detected the response system can activate one or more feedback mechanisms to help wake the driver; [0941], discloses that is the driver state index is 1 the automatic cruise control system can be set to manual or off)

Regarding Claim 8:
A system for controlling adaptive cruise control functionality for a vehicle, the system comprising: ([0113], Fig. 92 is a schematic view of an embodiment of a method of modifying the control of the automatic cruise control system of Fig. 91 according to driver state)
one or more sensors disposed onboard the vehicle and configured to obtain sensor data for monitoring a driver of the vehicle while the vehicle is stopped during adaptive cruise control operation while a target vehicle in front of the vehicle has stopped; and ([0408], discloses that the system can receive information from sensing devices onboard the vehicle to track eye movement and head position of the driver)
a processor coupled to the one or more sensors and configured to: ([0212], discloses that the electronic control unit includes a processor and memory for receiving data and processing signals)
calculate a driver attentiveness score based on the monitoring of the driver while the vehicle is stopped during adaptive cruise control operation while the target vehicle in front of the vehicle has stopped, wherein; ([0205], discloses calculating a combined driver state index; [0296], discloses a memory device and a processor for executing programmed instructions; [0557], discloses a response system that can determine the driver state index based on a length of time of the head pose and/or head direction)
the processor calculates the driver attentiveness score along a sliding window comprising a plurality of points in time while the vehicle is stopped until the target vehicle resumes movement; and ([0295], discloses a computing device that creates a parameter matrix that includes a plurality of footprints associated with the occupant’s biological data over time)
wherein the time index weighted average is performed separately for each driver using a machine learning process, generating a unique weighting for each driver; and ([644], discloses a machine learning method for determining the driver and different thresholds and baselines for driver states based on the unique profile which would require a unique calculation of the combined average driver state index for each driver)
provide instructions for automatically resuming movement of the vehicle, when the target vehicle resumes movement, based on the monitoring of the driver of the vehicle, by automatically resuming movement of the vehicle, via instructions provided by the processor, when the target vehicle resumes movement, based on the calculated driver attentiveness score. ([1012], discloses that vehicle will only move autonomously in a stop and go traffic situation if the driver is determined to be attentive enough; see also [1015]-[1018])
Fung does not teach using Fuzzy Logic.  However, Woodard does teach:
the processor weights the driver attentiveness score among the plurality of points in time using fuzzy logic, ([0031], In these cases, processor 144 must be able to weigh the significance of the relevant measured attributes in relation to one another. Thus, processor 144 will incorporate an expert system such as a fuzzy logic-based expert system. As is known In the art, fuzzy expert systems apply inference logic based on subjective reasoning and quantitative analysis. Fuzzy logic is used to emulate predicate reasoning (i.e., if “A" then “B"} for many combinations of antecedents "A" which are used to form a consequence "B”. Fuzzy logic can also emulate human qualitative reasoning with the capability of incorporating multiple qualitative objectives.” *Fuzzy logic is used to analyze data because it is able to analyze a data that is in between more than one category like humans and assign it to a category based on reasonable analysis 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the score being calculated using fuzzy logic as taught by Woodard because it would have provided the benefit of properly parsing the data into the most appropriate category in order to more accurately score the data.

Fung nor Woodard teach a higher weight given to the points in time that are closer to when the target vehicle resumes movement, however, Schmitt does teach:
with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted interpretation of the driver attentiveness, and ([0062], discloses a computing device using a rolling time window and sensor data may be stored in a memory, when a new sensor reading is made the device may drop the oldest reading and add the new reading to the window) *The sensor data is the plurality of points and replacing the oldest reading with the newest shows that over time higher priority is given to the most current data
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the collected data being weighted based on how current they are as taught by Schmitt.  This modification has the benefit of prioritizing the most up to date data before resuming movement ensuring that the driver is paying attention and doesn’t have the possibility of running into the car ahead.

Regarding Claim 13:
The combination of Fung, Woodard and Schmitt teach the limitations of claim 1.  Fung further teaches:
wherein the processor is further configured to: provide instructions for automatically resuming movement of the vehicle when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; ([0557], discloses that the response system can also determine the driver state index based on a length of time of the head pose and/or head look direction and assign a score and determine if the driver is drowsy based on that score) 
and provide instructions for a notification device of the vehicle to provide a notification for the driver requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. ([0719], discloses a method of alerting a drowsy driver using visual, audio and tactile feedback for the driver and once the drowsy state is detected the response system can activate one or more feedback mechanisms to help wake the driver; [0941], discloses that is the driver state index is 1 the automatic cruise control system can be set to manual or off)

Regarding Claim 14:
Fung teaches:
A vehicle comprising: a body; a drive system disposed within the body and having adaptive cruise control functionality; and a control system for controlling the adaptive cruise control functionality for the vehicle, the control system comprising: 5([0113], Fig. 92 is a schematic view of an embodiment of a method of modifying the control of the automatic cruise control system of Fig. 91 according to driver state)
one or more sensors disposed onboard the vehicle and configured to obtain sensor data for monitoring a driver of the vehicle while the vehicle is stopped during adaptive cruise control operation while a target vehicle in front of the vehicle has stopped; and ([0408], discloses that the system can receive information from sensing devices onboard the vehicle to track eye movement and head position of the driver)
a processor coupled to the one or more sensors and configured to: ([0212], discloses that the electronic control unit includes a processor and memory for receiving data and processing signals)
calculate a driver attentiveness score based on the monitoring of the driver while the vehicle is stopped during adaptive cruise control operation while the target vehicle in front of the vehicle has stopped, wherein; ([0205], discloses calculating a combined driver state index; [0296], discloses a memory device and a processor for executing programmed instructions; [0557], discloses a response system that can determine the driver state index based on a length of time of the head pose and/or head direction)
the processor calculates the driver attentiveness score along a sliding window comprising a plurality of points in time while the vehicle is stopped until the target vehicle resumes movement; and ([0295], discloses a computing device that creates a parameter matrix that includes a plurality of footprints associated with the occupant’s biological data over time)
wherein the time index weighted average is performed separately for each driver using a machine learning process, generating a unique weighting for each driver; and ([644], discloses a machine learning method for determining the driver and different thresholds and baselines for driver states based on the unique profile which would require a unique calculation of the combined average driver state index for each driver)
provide instructions for automatically resuming movement of the vehicle, when the target vehicle resumes movement, based on the monitoring of the driver of the vehicle, by automatically resuming movement of the vehicle, via instructions provided by the processor, when the target vehicle resumes movement, based on the calculated driver attentiveness score. ([1012], discloses that vehicle will only move autonomously in a stop and go traffic situation if the driver is determined to be attentive enough; see also [1015]-[1018])
Fung does not teach using Fuzzy Logic.  However, Woodard does teach:
the processor weights the driver attentiveness score among the plurality of points in time using fuzzy logic, ([0031], In these cases, processor 144 must be able to weigh the significance of the relevant measured attributes in relation to one another. Thus, processor 144 will incorporate an expert system such as a fuzzy logic-based expert system. As is known In the art, fuzzy expert systems apply inference logic based on subjective reasoning and quantitative analysis. Fuzzy logic is used to emulate predicate reasoning (i.e., if “A" then “B"} for many combinations of antecedents "A" which are used to form a consequence "B”. Fuzzy logic can also emulate human qualitative reasoning with the capability of incorporating multiple qualitative objectives.” *Fuzzy logic is used to analyze data because it is able to analyze a data that is in between more than one category like humans and assign it to a category based on reasonable analysis
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the score being calculated using fuzzy logic as taught by Woodard because it would have provided the benefit of properly parsing the data into the most appropriate category in order to more accurately score the data.

Fung nor Woodard teach a higher weight given to the points in time that are closer to when the target vehicle resumes movement, however, Schmitt does teach:
with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted interpretation of the driver attentiveness, and ([0062], discloses a computing device using a rolling time window and sensor data may be stored in a memory, when a new sensor reading is made the device may drop the oldest reading and add the new reading to the window) *The sensor data is the plurality of points and replacing the oldest reading with the newest shows that over time higher priority is given to the most current data
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the collected data being weighted based on how current they are as taught by Schmitt.  This modification has the benefit of prioritizing the most up to date data before resuming movement ensuring that the driver is paying attention and doesn’t have the possibility of running into the car ahead.


Regarding Claim 20:
Fung teaches:
wherein the processor is further configured to: provide instructions for automatically resuming movement of the vehicle when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; and ([0557], discloses that the response system can also determine the driver state index based on a length of time of the head pose and/or head look direction and assign a score and determine if the driver is drowsy based on that score)
provide instructions for a notification device of the vehicle to provide a notification for the driver requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. ([0719], discloses a method of alerting a drowsy driver using visual, audio and tactile feedback for the driver and once the drowsy state is detected the response system can activate one or more feedback mechanisms to help wake the driver; [0941], discloses that is the driver state index is 1 the automatic cruise control system can be set to manual or off)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664